—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered July 1, 1998, which granted defendants’ motion for summary judgment dismissing plaintiff’s complaint, and order, same court and Justice, entered on or about November 25, 1998, which, to the extent appealable, denied plaintiff’s motion to renew, unanimously affirmed, without costs.
In view of the fact that the evidence permits no more than speculation as to the cause of plaintiff’s fall down defendants’ staircase, the IAS Court properly granted defendants summary relief (see, Zuckerman v City of New York, 49 NY2d 557, 562). Also proper was the IAS Court’s denial of plaintiffs motion to renew since plaintiffs submission of a medical affidavit as to her loss of memory of the accident did not in any way ameliorate the fatal evidentiary deficiency. Contrary to plaintiffs argument, the Noseworthy doctrine (see, Noseworthy v City of New York, 298 NY 76, 80-81) is not applicable to this case, since defendants’ knowledge as to the cause of plaintiffs fall is no greater than that of plaintiff (see, Lynn v Lynn, 216 AD2d 194, 195). Concur — Tom, J. P., Wallach, Lerner, Saxe and Buckley, JJ.